                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


MICHAEL H.,                                  )
                                             )
            Plaintiff,                       )
                                             )
       v.                                    )      2:17-cv-0447-JAW
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )
            Defendant.                       )


                    ORDER AFFIRMING THE
         RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge filed with the Court on August 31, 2018

his Recommended Decision.           Report and Recommended Decision (ECF No. 19)

(Recommended Decision). The Commissioner of the Social Security Administration

filed objections to the Recommended Decision on September 14, 2018. Def.’s Obj. to

the Magistrate Judge’s Report and Recommended Decision (ECF No. 20) (Def.’s Obj.).

Michael H. filed his response to the Commissioner’s objections on September 28,

2018. Pl.’s Resp. to Def.’s Obj. to the Magistrate Judge’s Report and Recommended

Decision (ECF No. 21) (Pl.’s Resp.). 1           The Court reviewed and considered the

Magistrate Judge's Recommended Decision, together with the entire record. The

Court has made a de novo determination of all matters adjudicated by the Magistrate



1       The Commissioner filed a motion to strike Mr. H.’s response to her objection to the
recommended decision, Mot. to Strike Resp. to Obj. to Report and Recommended Decision (ECF No.
22), and his response to her motion to strike. Resp. to Mot. to Strike Resp. to Obj. to Report and
Recommended Decision (ECF No. 23). As the Court affirmed the Magistrate Judge’s recommended
decision, the Court dismisses the motion to strike as moot.
Judge's    Recommended      Decision.   Although    the   Court   concurs    with   the

recommendations of the Magistrate Judge, the Court’s analysis of the record differs

somewhat from that of the Recommended Decision.

      The Court offers the following additional discussion.

I.    POSITIONS OF THE PARTIES

      A.     The Commissioner’s Objection

      The Commissioner objects to the Recommended Decision on three grounds.

First, she argues that the Magistrate Judge erred in elevating Dr. Leslie Susan

Dixon’s “one-page ‘employability form’ to the status of a treating source medical

opinion” because “[p]laintiff failed to provide any evidence establishing that the

doctor who prepared the form was a treating source.” Def.’s Obj. at 1. Second, the

Commissioner argues that the Recommended Decision “relies on Mills [v. Apfel, 244

F.3d 1 (1st Cir. 2001)] to impose an articulation requirement on the Appeals Council

that neither Mills nor the Social Security Act or regulations require.” Id. at 1 (citing

Recommended Decision at 9-10). Finally, the Commissioner maintains that remand

is not required on the basis that the Appeals Council did not consider the

employability form because it is merely cumulative evidence. Id. at 1-2.

      B.     Michael H.’s Response

      Mr. H. responded to the Commissioner’s objections and raised additional

reasons why the Appeals Council erred in its decision. Pl.’s Resp. at 1-2. First, Mr.

H. notes that “this is a case where the Appeals Council, rather than acting in its usual

capacity as a reviewing entity, chose to act as the fact finder and issue a de novo



                                           2
decision.” Id. at 3 (italics in original). He argues that this is relevant to several of

the Commissioner’s objections, including to the Appeals Council’s handling of the

Dixon report. Id. According to Mr. H., because the Appeals Council acted as a

factfinder, it “specifically solicited new evidence prior to issuing its decision.” Id. He

also argues that “although the decision was issued by the Appeals Council, it is still

subject to exactly the same scrutiny that would apply to any decision by an ALJ.” Id.

      In response to the Commissioner’s argument that the Magistrate Judge

improperly construed Mills, Mr. H. avers that “[t]he Defendant simply refuses to

acknowledge that in this case the Council was not acting in its appellate capacity.”

Id. at 6. He further argues that the Recommended Decision “is not applying Mills to

impose a greater requirement on the Council in the appellate role as discussed in

Mills . . . . Contrary to the Defendant’s argument, the Recommended Decision

properly reviews the decision under the same standards as any other final decision of

the Commissioner . . ..” Id.

      Mr. H. disagrees that the Appeals Council was not required to consider the

Dixon medical opinion because it was cumulative, contending that the limitations in

Dr. Dixon’s evaluation “are quite different from the limitations adopted by the ALJ

in the RFC and, in turn, specifically adopted in the Council’s superseding decision.”

Id. at 7 (citing Recommended Decision at 6-7).

      Finally, Mr. H. raises additional issues he argues require reversal and remand

of the Appeals Council’s decision. Id. at 9. He contends that the evidence does not

reflect the conclusion that Mr. H. did not have a severe impairment, and that the



                                            3
Commissioner “failed to give good reasons for rejecting Ms. Beneck’s opinions.” Id.

at 9-10.

II.   THE RECORD

      A.      The Appeals Council Request

      On March 23, 2016, the Administrative Law Judge rendered an unfavorable

decision against Mr. H.’s application for a period of disability and disability insurance

benefits. Administrative Record, Attach. 2, Administrative Process Docs. at 30-42

(ECF No. 9). On May 13, 2016, Mr. H. appealed the unfavorable decision to the

Appeals Council. Id. at 25. On May 26, 2016, the Appeals Council wrote Attorney

Francis Jackson, Mr. H.’s lawyer, and notified him:

      You may send more evidence or a statement about the facts and the law
      in this case.

      Any more evidence must be new and material to the issues considered
      in the hearing decision dated March 28, 2016.

Id. at 22.   On May 25, 2017, the Appeals Council sent Mr. H. a Notice of Appeals

Council Action, informing him that it “plan[ned] to make a decision again finding you

are not disabled.” Id. at 12. The May 25, 2017 letter contained the following notice:

      You may send us a statement about the facts and the law in your case
      or additional evidence within 30 days of the date of this letter. We will
      consider additional evidence if it meets the rules we applied above.

Id. In the May 25, 2017 letter, the Appeals Council also wrote:

      Under our rules, we will review your case for any of the following reasons:

      We receive additional evidence that you show is new, material, and
      relates to the period on or before the date of the hearing decision. You
      must also show there is a reasonable probability that the additional



                                           4
       evidence would change the outcome of the decision. You must show good
       cause for why you missed informing us about or submitting it earlier.

On June 23, 2017, Attorney Jackson sent the Appeals Council the June 1, 2017 Dr.

Dixon evaluation. Administrative Record, Attach. 6, Disability Related Development,

Letter from Att’y Jackson to Hon. Jeffrey Kirkwood and Hon. Adelaide Edelson at 90-

93.

       B.     The Appeals Council Decision

       After receiving Attorney Jackson’s June 23, 2017 letter, the Appeals Council

issued its September 19, 2017 decision, concluding that Mr. H. “is not entitled to or

eligible for a period of disability or disability insurance benefits under sections 216(i)

and 223, respectively, or Supplemental Security Income payments under sections

1602 and 1614(a)(3)(A) of the Social Security Act.” Administrative Record Attach. 2,

Docs. Related to Administrative Process at 2-9. Regarding Dr. Dixon’s evaluation, the

Appeals Council wrote:

       The claimant submitted an opinion from Dr. Dixon dated June 2, 2016
       (4pgs). . . The Administrative Law Judge decided your case through
       March 28, 2016. This additional evidence does not relate to the period
       at issue. Therefore, it does not affect the decision about whether you
       were disabled beginning on or before March 28, 2016.

Id. at 5-6.

       C.     Dr. Leslie Susan Dixon’s June 1, 2016 Evaluation

       The Administrative Record contains an “Employability Form” Dr. Dixon

completed on June 1, 2016 for the state of Maine Department of Health and Human

Services (DHHS), Family Interdependence Office. Administrative Process Docs. at

21. Maine DHHS asked Dr. Dixon to complete three categories in the form: (1)


                                            5
physical abilities and limitations, (2) mental abilities and limitations, and (3) other.

Id. Dr. Dixon completed the physical abilities and limitations section with express

reference to a prior evaluation of September 2015 by Dr. Phelps. Id. (“per R. Phelps

prior evaluation 9/2015”). The record contains a Complete General Medical Physical

Examination Report by Robert N. Phelps, Jr., M.D., an orthopedic surgeon, dated

September 14, 2015. Administrative Record, Attach. 8, Med. Records at 728-35. Dr.

Dixon’s completion of the physical abilities and limitations portion of the form is

consistent with Dr. Phelps’ conclusions.

      Dr. Dixon’s completion of the second part of the form, the mental abilities and

limitations, indicates that Mr. H. was “extremely limited” in (1) “Remember work

location and work procedures,” (2) “Carry out instructions,” (3) “Maintain attention

and concentration,” (4) Perform activities within a schedule,” and (5) “Sustain an

ordinary routine.” Administrative Process Docs. at 21. Dr. Dixon concluded that Mr.

H. was “markedly limited” in his ability to “interact with [the] general public.” Id.

      The third part of the form, “other,” contained additional information. First,

she said that Mr. H. was not expected to have surgery. Id. She said she had last

examined Mr. H. on May 10, 2016 and that his limitations began in 1993 and “then

May 2012.” Id. She stated that Mr. H. will need “medical management every month-

bimonthly.” Id. When asked her diagnoses, she wrote: “ADHD combined type –

severe (despite meds), Mood Disorder, Panic Disorder without agoraphobia, Chronic

neck, back, shoulder pain hypertension (Degenerative Disc Disease Osteoarthritis).”

Dr. Dixon opined that Mr. [H.] is “unable to work.” She described his “Functional



                                           6
Limitations” as “Chronic pain with physical impairment, anxiety, mood liability with

an asterisk.” Directly below are three asterisks for “*inattention *poor organization

*memory limitations.” Id.

       D.    The Recommended Decision

       The Magistrate Judge concluded that because Dr. Dixon referred to Dr. Phelps’

2015 evaluation and because she reported that Mr. H.’s limitations began in 1993 and

then in May 2012, her opinion, contrary to the Appeals Council’s decision, did in fact

relate to the period at issue. Recommended Decision at 9-10 (“The mere fact that a

medical opinion is based in part on an examination that occurred after the date of the

ALJ’s decision does not foreclose the examining medical expert from offering an

opinion on the duration of a medical condition”).          The Magistrate Judge also

concluded that the Appeals Council’s refusal to consider Dr. Dixon’s opinion was not

harmless error. Id. at 13-14.

III.   DISCUSSION

       A.    The Appeals        Council’s       Failure   to Consider   Dr.   Dixon’s
             Evaluation

       In her objection to the Recommended Decision, the Commissioner argues that

any error in failing to consider the employability form was “harmless, and cannot

serve as the basis for remand . . . because the employability form is cumulative of

evidence from acceptable medical source Dr. Robert Phelps,” and because Mr. H.

failed to provide “any evidence that Dr. Dixon performed any type of objective

physical examination of him.” Def.’s Obj. at 7-8.




                                            7
      Although the Commissioner’s response assumes that the Appeals Council

erred, albeit in her view harmless error, to provide context, the Court turns to the

error itself. In its decision, the Appeals Council refused to consider Dr. Dixon’s

opinion because the “additional evidence does not relate to the period at issue.

Therefore, it does not affect the decision about whether you were disabled beginning

on or before March 28, 2016.” Administrative Process Docs. at 5-6. This conclusion

is contradicted on its face by the Dixon evaluation. In her June 1, 2016 evaluation,

Dr. Dixon clearly says that the limitations began in 1993 and then in May 2012.

      The   Commissioner’s     argument       selectively   characterizes   Dr.   Dixon’s

evaluation. Dr. Dixon’s form confirms that she completed the “Physical Abilities and

Limitations” portion of the employability form based on Dr. Phelps’ 2015 evaluation.

As to this portion of the Dixon form, Dr. Dixon’s opinions were cumulative. But Dr.

Dixon’s opinions in the “Mental Abilities and Limitations” section of the form do not

rely on Dr. Phelps’ evaluation, and Dr. Dixon completed this portion of the form after

she examined Mr. H. on May 10, 2016. Administrative Process Docs. at 21 (“Date of

last exam? 5/10/16”).

      In this portion of the form, Dr. Dixon opines that Mr. H.’s ability to remember

work location and work procedures, to carry out instructions, to maintain attention

and concentration, to perform activities within a schedule, and sustain an ordinary

income are “extremely limited.” Id. She further assesses Mr. H.’s ability to “interact

with the general public” as “markedly limited.”         Id.   She notes in the “Other

Information” section of the form that Mr. H. has diagnoses of “ADHD combined type-



                                          8
severe (despite meds), mood disorder, panic disorder without agoraphobia, chronic

neck, back and shoulder pain, hypertension, degenerative disc disease, and

osteoarthritis.” Id. Furthermore, Dr. Dixon’s assessment, as the Magistrate Judge

noted, was that Mr. H.’s “chronic pain, including pain from degenerative disc disease

and osteoarthritis, significantly restricts Plaintiff’s ability to stand, walk and sit for

appreciable durations.” Recommended Decision at 12. Dr. Dixon concludes that Mr.

H. is “unable to work.” Id. Because Dr. Dixon’s evaluation of Mr. H.’s mental health

is not cumulative of other evidence and because the evidence in this record confirms

that Dr. Dixon evaluated his mental abilities and limitations, the Court concludes

that the Commissioner’s argument that Dr. Dixon’s evaluation was merely

cumulative is unsupported by the record.

      The Social Security Administration’s own regulation states that “[r]egardless

of its source, we will evaluate every medical opinion we receive.”           20 C.F.R. §

404.1527(c).   Yet, the Appeals Council refused to consider Dr. Dixon’s evaluation,

which was medical evidence, in violation of its own regulation. Moreover, because

the Appeals Council solicited the report from Mr. H., promised to review it if it

complied with the Appeals Council’s rules, and then ignored it, citing an erroneous

basis for doing so, the Court views the Appeals Council’s refusal to consider the Dixon

report as egregious.

      The remaining question is whether, in light of the Appeals Council’s failure to

consider Dr. Dixon’s evaluation, its determination is supported by substantial

evidence. 42 U.S.C. §§ 405(g), 1383(c)(3); Manso-Pizarro v. Sec'y of Health & Human



                                            9
Servs., 76 F.3d 15, 16 (1st Cir. 1996) (“The standard of review of the Commissioner’s

decision is whether the determination made is supported by substantial evidence”).

Stated differently, “the determination must be supported by such relevant evidence

as a reasonable mind might accept as adequate to support the conclusion drawn.”

Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec'y of Health &

Human Servs., 647 F.2d 218, 222 (1st Cir. 1981). Robert W. v. Berryhill, No. 2:17-CV-

00359-DBH, 2018 WL 3219444, at *1 (D. Me. July 2, 2018), report and

recommendation adopted, No. 2:17-cv-359-DBH, 2018 WL 3448208 (D. Me. July 17,

2018).

         Here, the Magistrate Judge determined that, in light of the Appeals Council’s

failure to consider Dr. Dixon’s report, its decision is unsupported by substantial

evidence.    The Recommended Decision reasons that “[g]iven that Dr. Dixon has

assessed disabling limitations based, in part, on chronic back pain and ADHD

impairments that the ALJ found non-severe, the record does not suggest that remand

would be an ‘empty exercise.’” Recommended Decision at 13. The Court’s analysis of

Dr. Dixon’s evaluation does not change this result. Although the Court finds that Dr.

Dixon’s evaluation was cumulative of evidence examined by the ALJ with regard to

chronic back pain, Dr. Dixon’s assessment of Mr. H.’s ADHD impairment runs

contrary to the ALJ’s determination that his ADHD is not a severe condition, as she

concludes that Mr. H.’s mental limitations render him unable to work.

Administrative Process Docs. at 21.




                                           10
      The Court views Mr. H.’s case as similar to Hamm v. Berryhill, No. 2:16-cv-

00627-DBH, 2017 WL 4918514, 2017 U.S. Dist. LEXIS 179925 (D. Me. Oct. 31, 2017),

report and recommendation adopted, No. 2:16-CV-627-DBH, 2017 WL 6029588, 2017

U.S. Dist. LEXIS 199453 (D. Me. Dec. 5, 2017). In Hamm, the ALJ’s and the Appeals

Council’s failure to consider a medical evaluation—a Veterans Administration

disability decision and underlying records—was deemed “egregious error” requiring

remand.    Id. 2017 U.S. Dist. LEXIS 199453, at *6.         Although there are some

differences between Hamm and this case, the basic principle is the same: neither the

ALJ nor the Appeals Council are “at liberty to ignore medical evidence.” Nguyen v.

Chater, 172 F.3d 31, 35 (1st Cir. 1999).

      On this basis, the Court affirms the Magistrate Judge’s recommendation

vacating the administrative decision and remanding the matter for further

proceedings.

      B.       Dr. Dixon as a Treating or Examining Source

      In his Recommended Decision, the Magistrate Judge stated:

      Even if Dr. Dixon first met with Plaintiff after the ALJ issued her
      decision . . . [she] had access to Plaintiff’s longitudinal records, some of
      which she referenced, and the benefit of an examination of Plaintiff. Dr.
      Dixon’s opinion, therefore, constitutes the opinion of an established
      treatment provider regarding the relevant time period . . . The Appeals
      Council, therefore, should have discussed the opinion and, in the event
      it found the opinion unpersuasive, provided “good reasons” for rejecting
      it.

Recommended Decision at 13 (citing 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2);

McAllister v. Colvin, 205 F. Supp. 3d 314, 333 n.4 (E.D.N.Y. 2016)). Under the

“treating source rule,” the opinion of a treating physician may be rejected only for


                                           11
good reasons. 20 C.F.R. § 404.1527(d)(2), Smythe v. Astrue, No. 2:10-CV-251-GZS,

2011 WL 2580650, at *4 (D. Me. June 28, 2011), report and recommendation adopted,

No. 2:10-CV-251-GZS, 2011 WL 2942733 (D. Me. July 21, 2011).

      The Commissioner and Mr. H. strongly disagree about whether the Magistrate

Judge erred in determining that Dr. Dixon was a “treating source” under the

regulations and caselaw. The Court considers this a close question.

      Section 404.1527(a)(2) defines a “treating source” as “your own acceptable

medical source who provides you, or has provided you, with medical treatment or

evaluation and who has, or has had, an ongoing treatment relationship with you.”

The provision further states:

      Generally, we will consider that you have an ongoing treatment relationship
      with an acceptable medical source when the medical evidence establishes that
      you see, or have seen, the source with a frequency consistent with accepted
      medical practice for the type of treatment and or/evaluation required for your
      medical condition(s).

§ 404.1527(a)(2).

      Courts have typically interpreted this provision to require multiple visits with

a medical provider for the provider to be deemed a “treating source.” See Carson v.

Barnhart, 242 F. Supp. 2d 33, 37 (D. Me. 2002) (holding that a physician who saw a

plaintiff once to evaluate him for an insurer is not a treating physician); Jessica B.

v. Berryhill, No. 1:17-CV-00294-NT, 2018 WL 2552162, at *4 (D. Me. June 3, 2018),

report and recommendation adopted, No. 1:17-CV-294-NT, 2018 WL 4289314 (D. Me.

Sept. 7, 2018) (concluding that a medical provider who on the same day, “met with

the plaintiff for the first time, examined her, and completed a form titled “Medical



                                         12
Source Statement of Ability To Do Work-Related Activities (Mental)” was not a

treating source); Smythe, 2011 WL 2580650, at *4 (“A onetime examining consultant

is not a ‘treating source’”); see also Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir.

2012) (a physician who had been “in a professional relationship with [the Plaintiff]

for merely two months” is not a treating source, but is “effectively reduce[d] . . . to the

status of an examining-source”).

      Consistent with this approach, courts have largely rejected the contention that

a patient’s visits with multiple doctors in the same practice creates an “ongoing

treatment relationship.”     There is authority in this District for the view that a

treatment relationship does not exist simply because the physician “had access to the

plaintiff’s records of treatment by other professionals” at the same practice; the

concern is that under this approach, an “applicant could simply choose a more

favorable treating source, see him or her once and provide him or her with all . . .

previous treatment records, and the commissioner would have to treat the new

treating source as if the treatment relationship had gone on for many years.” Brown

v. Astrue, 2010 WL 5261004, at *3 n.4; see also Jessica B., 2018 WL 2552162, at *4.

      With this said, the situation presented in this case strikes the Court as

potentially different from Brown and Jessica B. Mr. H. had been a patient at Maine

Behavioral Healthcare from February 13, 2015 through at least January 4, 2016,

when the records stop.      As with many modern medical practices, a physician’s

assistant, Stacey Beneck, provided mental health treatment for Mr. H. about every

twelve weeks during this entire time under the supervision of Thor Agustsson, D.O.,



                                            13
who countersigned all the patient visit notes. Administrative Record, Attach. 7, Med.

Records at 628-52, Attach. 8, Med. Records at 767-84. ALJ Cutter gave “little weight”

to PA Beneck’s opinions in part because she is “not an acceptable medical source” and

because in ALJ Cutter’s view, PA Beneck’s “findings are not consistent with medical

evidence of record as a whole.” Administrative Record Attach. 2 at 35.

      Assuming that Dr. Agustsson’s opinions as Ms. Beneck’s supervising physician

would have been acceptable, the exact status of Dr. Dixon, who was part of the Maine

Behavioral Healthcare practice and also examined Mr. H., is unclear. Except for the

May 20, 2016 Dr. Dixon examination, there is no evidence whether Mr. H. continued

to treat at Maine Behavioral Healthcare after January 4, 2016, whether Dr.

Agustsson continued to supervise P.A. Beneck’s mental health treatment of Mr. H.,

and whether Dr. Dixon assumed the role of supervisory physician over P.A. Beneck,

replacing Dr. Agustsson.      Even if the Commissioner’s regulations prohibited

physician assistants like P.A. Beneck from expressing medical opinions, see Drew v.

Social Security Admin. Comm’r, No. 1:11-cv-00240-GZS, 2012 U.S. Dist. LEXIS

67679, at *8-10 (D. Me. Apr. 27, 2012), Dr. Dixon’s opinions as a medical doctor would

not have been so cabined. Moreover, Dr. Dixon’s opinions might have fit within the

definition of treating source if she had assumed responsibility for Mr. H.’s mental

health care.

      In addition, although the form suggests that Dr. Dixon had access to at least

one of Mr. H.’s longitudinal records, namely the Dr. Phelps evaluation, it is unclear

from the record whether Dr. Dixon and Dr. Phelps maintain a practice affiliation or



                                         14
whether Dr. Dixon had access to additional records.        Id.   This differs from the

circumstances of Blevins v. Berryhill, No. 5:16-CV-310-WTH/CAS, 2017 WL 6330823,

at *3 (N.D. Fla. July 7, 2017), report and recommendation adopted, No. 5:16-cv-

00310-WTHCAS, 2017 WL 6329956 (N.D. Fla. Dec. 11, 2017), on which Mr. H. relies

for the proposition that a treating relationship can be derived from seeing multiple

providers within a practice. In Blevins, the medical provider referenced “a wealth of

information from several providers including records of an ongoing relationship

between March 2013 and June 2016 and between Plaintiff and the treating

physicians at BSC where Dr. Elzawahry practices.” 2017 WL 6330823, at *10.

      With these principles in mind, neither the ALJ nor the Appeals Council

reached the question of what role Dr. Dixon was assuming when she performed the

May 20, 2016 examination and completed the June 1, 2016 evaluation form because

the Dr. Dixon examination and assessment took place after the ALJ issued her

decision and because the Appeals Council refused to consider her opinions in reaching

its ruling. As the case requires remand regardless of the resolution of this issue, the

Court views this issue, as framed, as an advisory opinion, one that may not be reached

depending upon the Appeals Council’s determination.          If the Appeals Council

concludes that Dr. Dixon’s opinion, regardless of how it is characterized, causes a

different result, it may not reach whether Dr. Dixon was a treating or evaluating

source. Yet, the Appeals Council may determine that it is necessary to clarify Dr.

Dixon’s role before assessing the weight to be given her opinion. It is preferable, in

this Court’s view, to give the Appeals Council an opportunity to state how it



                                          15
characterizes Dr. Dixon’s evaluation and, if the parties remain dissatisfied, for this

Court to rule based on a considered opinion from the Appeals Council.

IV.   CONCLUSION

      The Court finds that the Appeals Council’s decision is unsupported by

substantial evidence, and affirms the Magistrate Judge’s recommendation vacating

the administrative decision and remanding the matter for further proceedings.


      1. It is therefore ORDERED that the Recommended Decision of the
         Magistrate Judge (ECF No. 19) is hereby AFFIRMED.

      2. It is further ORDERED that the Commissioner’s decision be and hereby is
         VACATED.

      3. It is further ORDERED that the Commissioner’s Motion to Strike Response
         to Objection to Report and Recommended Decision is DISMISSED.


      SO ORDERED.


                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 15th day of February, 2019




                                         16
